internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca number release date date date certified mail dear department of the treasury employer_identification_number person to contact name employee number telephone fax contact hours uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code our adverse determination was made for the following reason s you are not operated exclusively for exempt purposes within the meaning of code sec_501 c and sec_1_501_c_3_-1 you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in code sec_501 c more than an insubstantial part of your activities are in furtherance of a non-exempt purpose you are not operated primarily for a public purpose as is required by code sec_501 c and sec_1 c -1 d ii your operations result in substantial benefit to private interests contributions to you are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of section of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or cc department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number ujl tax_exempt_and_government_entities_division date 'jul legend b date c state d curriculum f individual g individual h individual k llc m number n number p date q company dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues are you operating exclusively for charitable purposes within the meaning of sec_501 c no for the reasons described below facts you were incorporated on bin the state of c you were formed to educate and inspire teachers whole school communities and organizations that serve children and youth to strengthen social and educational learning through the implementation of d and other intervention strategies letter cg catalog number 47630w is a comprehensive program for promoting emotional and social competencies and reducing aggression and behavior problems in elementary school-aged children pre-k - grade while simultaneously enhancing the educational process in the classroom and school is taught two or three times per week providing lessons and materials to facilitate instruction on emotional literacy social competence interpersonal problem solving skills leads to improvements in student behavior resulting in academic gains has been recognized as a highly effective evidence-based program by numerous agencies a new version of was released in p which now provides units separately by grade level in grades pre-k kindergarten through grade the original multi-year version is also available from the publisher you will provide workshops for educators and other child servicing professionals throughout the world for schools and other agencies to help facilitate the use of d workshops are led by certified trainers training sessions are two days long certified d trainers will usually travel to school or agency sites to provide workshops but may also provide workshops at centralized locations workshops are held for staff and administration in order to build fidelity and sustainability with d d workshops will also provide separate trainings for principals and administrators of schools school psychologists and counselors specialized teachers and clinicians working with children and parents consulting services through email phone or skype will also be offered f and g co-developed d and were co-owners of k before your incorporation k continues operations as a for-profit company that also provides training to schools to support d g attempted to convince f to forgo profit and become a non-profit organization however f did not agree with this approach as a result g relinquished his ownership in k described in a settlement agreement reached between f and g this agreement stated that both f and g may use the intellectual_property of d and they both receive royalties on the sale of d you indicate this royalty agreement with f cannot be changed and the royalties are required to be paid the agreement also states that k's trainers are independent contractors and may work for either for g d is published and distributed by q a for profit publishing agency links to q are included on the web site of k where visitors are instructed to click to find comprehensive media guides for d q's web site includes materials on d how works evaluation kits ford and support resources for current users of d the logo ford and k are also trademarked by q and q grants you the rights to use this mark q has the exclusive right to license and publish d and materials related to d in return q pays f g h and another author royalties for units of d that are sold g and h are members of your board_of directors h is also one of the trainers who receives m dollars for the planning coordinating conducting and following up on letter cg catalog number 47630w training sessions for schools g and h do not receive compensation_for other duties and responsibilities you charge n dollars to organizations for the training and pay the certified trainers m dollars to arrange the training times and coordinate the location and facilities the difference is used to provide for your operation so it can operate to benefit school systems that can't afford d you plan to provide free and or greatly reduced training fees to schools in impoverished communities k also charges n dollars to organizations and pays certified trainers m dollars d grade level program kits also vary in price from approximately dollar_figure-dollar_figure fees are also charged for follow up training on-going consultations certain supplies for students and an optional d coach your primary source of revenue will come from training income you will also solicit for supplemental grants and donations you largest expense is contract employees other significant expenses include consultations marketing and publications and compensation_for your executive director law sec_501 c of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as 'operated exclusively' for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of regulations states that an organization whose net_earnings inure to the benefit of private shareholders or individuals or which is operated for the benefit of private interests is not operated exclusively for exempt purposes sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 c organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 c organizations to furnish managerial and consulting letter cg catalog number 47630w services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the 'operational test ' the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 c of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 c of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 c that an organization be operated exclusively by indicating that in order to fall within the claimed exemption an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in 222_fsupp_151 e d wash - net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some percent of gross revenues were furnished to members a small amount of private_inurement is fatal to exemption in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the record reflected that the corporation would be in competition with commercial enterprises and the court concluded that the petitioner is not an organization described in sec_501 c because its primary purpose is neither educational scientific nor charitable but rather commercial in easter house v united_states ci ct big_number citing sec_1 c - d ii of the regulations affd without opinion 846_f2d_78 fed cir that an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest in living faith inc v comm'r t c m aff'd 950_f2d_365 cir the court wrote that the activities were conducted as a business and the letter cg catalog number 47630w organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 c the appellate court stated the factors that the court relied on to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine application of law you are not described in sec_501 c of the code because your operations of selling and providing support services for d are done in a commercial manner and result in substantial private benefit and inurement therefore you are not operated for exclusively charitable purposes as described in sec_1_501_c_3_-1 as described in sec_1 c -1 c of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private shareholders or individuals your activities consist of providing support services for the sale of d your board members g and h receive royalty payments as a result of the sale of d since you are promoting and facilitating the sale of d your operations result in financial payments to your board members because your board members are receiving financial benefit from these transactions your operations result in substantial private benefit as stated in sec_1 c -1 d ii you are not operated for exclusively c purposes because your operations serve the private interests of your board members you are like 326_us_279 in that you are not operated exclusively for exempt purposes your purposes include promoting and implementing d and sales of d result in private financial benefit to f g and h like the organization in easter house supra this nonexempt purpose of serving private interests destroys your claim for exemption under sec_501 c of the code as stated in 222_fsupp_151 a small amount of inurement is fatal to exemption you provide support services ford which is copyrighted to g g and h receive royalties from the sale of d your operations show that designated board members will receive financial benefit as a result of the sale of d and you facilitate the sale and implementation of d therefore you do not qualify for exemption under sec_501 c because your operations result in inurement tog and h you are like the organization described in revrul_72_369 c b because you are operating in a commercial manner a substantial portion of your activities consists of marketing and selling support services for a fee as explained in the ruling even if services are provided at cost this is not sufficient to characterize this activity as charitable within the meaning of sec_501 c of the code see b s w group inc v commissioner you charge rates above cost to offset the cost of providing some letter cg catalog number 47630w --------------------- --------- free reduced fee services demonstrating you operate in a commercial manner like the organization described in living faith you are in operation of a business that is in direct competition and providing services similar to k you and k both promote the same curriculum and charge the same fees for training in addition per your settlement agreement k's trainers are able to provide services for g which demonstrates the trainers provide similar training your main source of revenues is training fees and your largest expense is contract employees your operations are substantially the same as for-profit k showing you are operating in a commercial manner which precludes you from exemption under sec_501 c applicant's position you maintain your activities are exclusively charitable and educational within the meaning of sec_501 c you contend there is no excess private benefit since you do not provide compensation to your directors from the activities of the organization and royalties are legally required to be paid also you believe your operations differ from a commercial enterprise because you seek donations and use excess revenues to provide free or reduced cost services to schools service response to applicant's position even though you do not pay g or h compensation_for services they provide as board members they still receive a financial benefit from the sale of d your operations are to promote and facilitate the use of d thus you cannot fulfill your purposes without the sale of d and subsequent royalty payments to g and h further any promotion and sale of d benefits q as well as f you do not meet the operational_test as described in sec_1 c -1 c of the regulations and therefore do not qualify for exemption under sec_501 c of the code conclusion your operations promote the use and sale of d which result in financial benefit to copyright holders and authors f g and h in the form of royalty payments in addition you are providing support services for d in a substantially commercial manner therefore you are not operating exclusively for charitable purposes within the meaning of sec_501 c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include a your organization's name address ein number and a daytime phone number b a statement that the organization wants to protest the proposed determination_letter cg catalog number 47630w c a copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter d an explanation of your reasons for disagreeing including any supporting documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury i declare that i have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization's representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has letter cg catalog number 47630w exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will isf e a final adverse determination_letter that letter will provide information about ng tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney enclosure publication sincerely director exempt_organizations letter cg catalog number 47630w
